Citation Nr: 1038231	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-38 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for pneumoconiosis, to include 
as due to exposure to explosives.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his December 2006 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the New York RO.  The 
Veteran is entitled to such a hearing; therefore, the case must 
be remanded.  38 C.F.R. §§ 20.700, 20.703 (2010).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing before a Veterans Law Judge of the 
Board of Veterans' Appeals at the local 
regional office, following the usual 
procedures under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.704 (2010).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


